Citation Nr: 1825585	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of the disability rating for the Veteran's non-small cell lung cancer from 100 percent to 20 percent effective as of March 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1967 to June 1970. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Hartford, Connecticut, Regional Office (RO). In April 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of increased ratings for the Veteran's non-small cell lung cancer residuals status-post right lung lobectomy, scars, and costochondritis with injury to muscle group XXI, have been raised by the record in his April 2015 hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The evidence of record at the time of the March 2014 reduction action established that the Veteran completed treatment for non-small cell lung cancer in May 2011 and that there was material improvement of his disorder.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's non-small cell lung cancer from 100 percent to 20 percent, effective March 1, 2014, was proper. 38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Diagnostic code 6819 provides ratings for respiratory cancers. A 100 percent temporary rating is assigned for 6 months following surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination. 38 C.F.R. § 4.97, Diagnostic Code 6819 (2017).

Service connection was granted in March 2011 with a 100 percent rating effective January 14, 2011. In May 2011, the Veteran was afforded a VA examination and it was noted that he was still undergoing chemotherapy. In an October 2011 rating, the Veteran's 100 percent rating was continued. 

In June 2012, the Veteran was afforded another VA examination. The examiner noted that the Veteran's lung cancer treatment was complete. The examiner stated that the Veteran had surgery in July 2010, finished radiation therapy in April 2011, and finished antineoplastic chemotherapy in May 2011. In December 2012, the RO proposed to reduce the Veteran's rating to 20 percent based on his residual symptoms because it had been longer than 6 months since he completed his treatment. In November 2013, the Veteran's rating was reduced effective March 1, 2014. 

The Veteran was afforded another VA examination in February 2015 which stated that his lung cancer was in remission and reiterated that he completed cancer treatment in May 2011. At his April 2015 Board hearing, the Veteran confirmed that he was no longer undergoing active treatment and that he believed all proper procedures had been followed in reducing his rating. He indicated that he did not believe there was any procedural due process error in reducing his rating.

The Veteran's rating was properly reduced. He was entitled to a temporary 100 percent rating while he was undergoing cancer treatment and for 6 months thereafter. June 2012 and February 2015 VA examinations indicated that the Veteran's cancer treatment was completed in May 2011. The Veteran's 100 percent rating was continued for nearly 3 years after he completed treatment, as the reduction was not effective until March 2014.

Additionally, the Veteran was provided VA examinations as directed by 38 C.F.R. § 4.97, Diagnostic Code 6819. He was provided notice of the proposed reduction action in December 2012 and the final rating decision reducing the Veteran's rating was not issued until nearly 1 year later, in November 2013. The reduction did not take effect for more than 60 days following the November 2013 decision, as it was not effective until March 1, 2014.

As the evidence of record at the time of the March 2014 reduction action established that the Veteran completed treatment for non-small cell lung cancer in May 2011 and that, therefore, there was material improvement of his disorder, the Veteran's rating for non-small lung cancer was proper.


ORDER

The reduction of the Veteran's rating for non-small cell lung cancer from 100 percent to 20 percent effective as of March 1, 2014, was proper.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


